DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/21/2022 canceling claim 122 and adding new claim 139 is acknowledged.

Election/Restrictions
Applicant’s election of the nine polypeptides comprising amino acid sequences of SEQ ID NO: 369, 378, 379, 381, 392, 394, 398, 472 and 330 in the reply filed on 02/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
All the claims read upon the elected species. Claims 110-121 and 123-139 are under examination.

Claim Interpretation
Claim 110 recites a fusion polypeptide comprising, from N terminus to C terminus, GLP-1, a polypeptide linker and GDF15, wherein the polypeptide linker has a length of at least 40 amino acid residues. The instant specification defines GLP-1 and GDF15 as encompassing functional forms or variants having at least 70% sequence 
Regarding claims 116, 133 and 135, the Office interprets the phrase “comprises/comprising an amino acid sequence of SEQ ID NO: X” as comprising the entirety the recited sequence or any portion or fragment thereof, including a dipeptide. The indefinite article (an) broadens the scope of this phrase.
Regarding claims 120, 121, 124 and 125, in the phrase “comprises an amino acid sequence selected from the group consisting of: [SEQ ID NOs A, B, C, D…Y and Z]” (i.e., a list of sequences), the indefinite article (an) is appropriate because it is referring to a sequence selected from one of many sequence identifiers and does not read upon a fragment of a single sequence identifier.
The fusion polypeptides are not naturally occurring polypeptides, therefore the polynucleotides encoding them and the host cells comprising said polynucleotides (claims 127-129) are markedly different from naturally occurring products.
In claim 131, the phrase “a, b, c and d are independently an integer from 0 to 4” is interpreted as meaning that a, b, c and d can represent any number from 0 to 4. Likewise, the phrase “g and h are independently 0 or 1” in claim 131, is interpreted in the same manner.
New claim 139 depends from claim 115 (and claim 114 in turn) and recites that the conjugatable residue is introduced to a position ranging from the 5th to the 51st residues in the sequence of the polypeptide linker. The polypeptide linker must be at least 80 residues (claim 115). Since claim 139 also depends from claim 114, it also 
GLP-1 – xxxx5xxxx10xxxxxxxxx20xxxxxxxxx30xxxxxxxxx40xxxxxxxxx50
51xxxxxxxx60xxxxxxxxx70xxxxxxxxx80 – (N-terminal residue)-GDF15

The 5th and the 51st residues of the peptide linker are bolded and underlined. The 
conjugatable residue is indeed at least 30 amino acid residues away (inclusive of the conjugatable residue) from the N-terminal residue of GDF15. 

Drawings
The drawings are objected to because Figure 11A-H contain sequences that are included in sequence listings, and should not be duplicated in the drawings. Sequences in the drawings are acceptable when they are showing certain features of the amino acid sequence (identity with another sequence, highlighting a particular domain, etc.), however, Figures 11A-H appear to be simply a reproduction of the sequence listing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications, PCT/CN2019/130668 and PCT/CN2020/102884, filed on 12/31/2019 and 07/18/2020, respectively. It is noted, however, that applicant has not filed a certified copy of the applications as required by 37 CFR 1.55.
The effective filing date of the instant application is deemed to be 12/29/2020.

Claim Objections
Claims 116, 118, 126 and 131 are objected to because of the following informalities.
(i) The spacing is awkward (words spaced too far apart) in claim 116, line 2, though it is understood that the claims have justified margins, which is contributing to the expanded spacing.
(ii) Claim 118, line 2 should recite “consists of a combination of substitutions selected from the group…” (the indefinite article was missing). 

(iv) Claim 126 recites “[a] polypeptide complex comprises”, but “comprising” would be better in this claim (see claims 128-130 for comparison).
(v)  In claim 131, line 12 should recite “wherein when B is not a bond” and in line 13 should recite “or when B is a bond” (the indefinite article was missing). In addition, claim 131, line 35 should recite “all of B, C and D are bonds” (should be plural).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 118 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 118 recites “wherein the GDF15 “comprises or consist of [a] combination of substitutions selected from the group consisting of”, which is Markush language, and should not follow open language such as “comprises”. Note MPEP 2173.05(h), which instructs:
Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof”). Id. at 1281. See also MPEP § 2111.03.

This issue could be addressed by deleting “comprises or”. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 116, 133 and 135 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 116, 133 and 135 all ultimately depend from claim 110, either directly (claim 116) or indirectly (claims 133 and 135). Claim 110 recites a fusion polypeptide comprising, from N terminus to C terminus, GLP-1, a polypeptide linker and GDF15, wherein the polypeptide linker has a length of at an amino acid sequence of SEQ ID NO: X” as comprising the entirety the recited sequence or any portion or fragment thereof, including a dipeptide. Thus, claim 116 encompasses an embodiment in which the GLP-1 comprises a fragment, including a dipeptide, of SEQ ID NO: 325. Similarly, claims 133 and 135 encompass embodiments comprising undisclosed fragments of SEQ ID NOs: N and Y, respectively. Because claims 116, 133 and 135 encompass fragments of the recited sequence identifiers that have less than 70% identity with the parent polypeptides, those claims are broader in scope than claim 110 and therefore do not properly limit claim 110.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements. For instance, this issue could be addressed by amending the claims to use the definite article (the): “comprises/comprising the amino acid sequence of SEQ ID NO: X”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 110-121 and 123-139 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited fusion polypeptides set forth in claims 121 and 125 for treating obesity, does not reasonably provide enablement for the encompassed fusion polypeptides or prevention/treatment of any metabolic disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 110-120, 123, 124 and 126-139 are broad with respect to the recited fusion polypeptide. Claim 110 recites the fusion polypeptide comprises from the N to C an amino acid sequence of SEQ ID NO: X” as comprising the entirety the recited sequence or any portion or fragment thereof, including a dipeptide. Thus, claim 116 encompasses an embodiment in which the GLP-1 comprises a fragment, including a dipeptide, of SEQ ID NO: 325. Similarly, claims 133 and 135 encompass embodiments comprising undisclosed fragments of SEQ ID NOs: N and Y, respectively.
	The instant specification also defines the terms such as functional variants, fragments and mimetics broadly. For instance, a “functional form” requires that “variants, fragments, fusions, derivatives and mimetics of the parent molecule, which, despite of having difference in amino acid sequences or in chemical structures, still
may have the function of extending half-life, the term is defined more broadly in the instant specification as encompassing any clearance “modifying” moiety “without limitation” (see paragraph [00319]).
	The instant specification discloses a number of GLP-1-GDF15 fusion polypeptides. For instance, Table 3 (paragraph [00419], shown in pages 112-116) [00420] lists about 110 fusion proteins, most of which have the same or greater activity than native GLP-1 or GDF15. The specific mutations to GLP-1 and GDF15 are set forth in Table 1, and mostly encompass between three and five specific mutations to GDF15 and GLP-1, respectively (see paragraph [00288] at pages 58-71). While the instant specification provides a list of specific mutations to the recited fusion polypeptides, it does not provide guidance as to all the encompassed variants, fragments, fusions 
Regarding variants, fragments, fusions, derivatives and mimetics, predicting protein substitutions, deletions and additions while maintaining functionality of a given protein is complex. The instant specification discloses that the single V87R substitution to GDF15 abolishes GDF15 activities (see paragraph [00420 at p. 117). The art provides general evidence that even single point mutations can have unpredictable effects at the protein level. Bhattacharya et al. (PLoS ONE 12(3): e0171355. https://doi.org/10.1371/journal.pone.0171355; 22 pages total) teach that single nucleotide variations have a range of effects at the protein level that are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18, 1st and 2nd paragraphs). See also Fenton et al. (Medicinal Chemistry Research (2020) 29:1133–1146), who review the unpredictability of making substitutions at non-conserved positions in a protein, which, surprisingly can have significant effects on protein function, although computational algorithms cannot predict these very well (see abstract and p. 1134, right column, middle paragraph). Fenton et al. review the difficulties with algorithms purporting to predict the consequences of protein substitutions (p. 1134, left column, 1st full paragraph):
Some “obvious” positions are in protein binding sites, but amino acid changes far from binding sites are also commonly observed to have large functional consequences…Clearly, computational methods to predict outcomes of protein substitutions are vital. However, despite decades of study, available algorithms still lack reliable performance (citations omitted by examiner).


When weighing enablement, it is appropriate to consider the intended use of the recited claims. For instance, the instant specification discloses that the recited fusion polypeptides are used to prevent or treat a metabolic disorder in a subject (paragraph [00132]). Metabolic disorders are defined in the instant specification as including: “diabetes, obesity, non-alcoholic steatohepatitis (NASH), cardiovascular disorders like dyslipidemia, atherosclerosis, alcoholic steatohepatitis (ASH), diabetic nephropathy, gestational diabetes, metabolic syndrome such as metabolic syndrome X, nonalcoholic fatty liver disease (NAFLD), end-stage liver disease, hepatic steatosis (fatty liver), liver cirrhosis, or primary biliary cirrhosis (PBC—see paragraph [00133] and claim 138). In addition, claims 137 and 138 are drawn to the treatment of metabolic disease. Metabolic disorders are not limited to the list in the instant disclosure, however. For instance, see the website accessed 03/15/2022 from Medline Plus regarding various inherited metabolic disorders (https://medlineplus.gov/metabolicdisorders.html). Neither the application nor the art provides support for the prevention of metabolic disorders.
The instant specification discloses that many of the fusion protein conjugates tested reduce body weight and food intake when compared to Semaglutide (Figure 1A-F; also paragraphs [00450]-[00451] and Figures 5-9). In addition, the instant specification discloses that linkers having a larger number of amino acid residues (>80) were the most effective in vivo (see paragraphs [00431] and [00432]; Table 7; Figure 2; [00443]; [00444] Table 5 and Figure 3). In summary, the instant specification provides prevented. This is particularly true since so many metabolic disorders are genetic disorders that cannot be prevented (see the list from the Medline Plus website). Further, reducing food intake is not commensurate in scope with prevention of the disorders listed in claim 138. Even obesity cannot always be controlled with reduced food intake alone. See for instance, the review by David Benton and Hayley A. Young (Perspectives on Psychological Science 2017, Vol. 12(5) 703-714), which concludes that obesity is a complex problem that cannot be controlled, let alone prevented, by calorie reduction alone (see abstract). In summary, while the claims are enabled for the treatment of obesity with the GLP-1-GDF15 fusion polypeptides disclosed at paragraph [00288], pages 58-71 of the instant specification, they are not enabled for the prevention or treatment of any metabolic disorder.
Due to the large quantity of experimentation necessary to generate all of the encompassed functional variants, fragments, fusions, derivatives and mimetics and test the same for the ability to prevent or treat all metabolic disorders, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the inability of the claimed fusion polypeptides to prevent all metabolic disorders, the unpredictability of the effects of mutation on protein structure and function (see discussion above and recited references), and the breadth of the claims which fail to recite limitations on the recited fusion polypeptides, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
Closest Prior Art
The WO document by Jorgensen (WO 2019/048660) teaches administration of MIC-1 (another name for GDF15) and GLP-1 to treat obesity, however, it does not teach or suggest joining these two proteins in a single fusion protein. Rather, it teaches that both MIC-1 and GLP-1 can be joined to other moieties (such as Fc or albumin), but not to one another—see p. 4, lines 22-30; p. 6, lines 21-23). Shaw et al. (US 2016/0129083) teach MIC-1 fusion proteins, but do not mention GLP-1. Alvarez (US 2016/0237132) teaches fusion proteins comprising a first polypeptide fusion partner and a second polypeptide fusion partner wherein the first fusion partner is linked to the second fusion partner by a mucin-domain polypeptide linker, wherein the first fusion partner is: sTNFR2, CTLA4, TACI, LFA, IL-10, IL-1R1, IL-1RAcP, VEGF receptor, TPO receptor agonists, EPO receptor agonists, GLP-1, exendin-4 or an amino acid sequence homologous to any of the foregoing with at least 90% sequence identity at the amino acid level, and wherein the second fusion polypeptide comprises all or a portion of an immunoglobulin comprising an Fc region (claim 1). Alvarez discloses that an additional protein includes GDF-15 out of a list of hundreds (see paragraph [0085]), but does not suggest joining GDF-15 with GLP-1. 
A search for recited sequences reveals a handful of peptides that share sequence identity with portion of the recited fusion polypeptide comprising the linker and GDF-15, but no sequence identity with GLP-1. For instance, Gao et al. (US 2018/0339057) discloses a human MIC-1 protein with N-terminal extension having the sequence set forth in SEQ ID NO: 316, which shares 58.3 percent overall similarity with instant SEQ ID NO: 330:
RESULT 114

ID   BFW13785 standard; protein; 140 AA.
AC   BFW13785;
DT   24-JAN-2019  (first entry)
DE   Human MIC-1 protein with N-terminal extension G(-24C), SEQ 316.
KW   MIC-1 protein; anorectic; macrophage inhibitory cytokine-1; mutein;
KW   nutrition-disorder-gen.; obesity; protein therapy; recombinant protein;
KW   therapeutic.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
CC PN   US2018339057-A1.
CC PD   29-NOV-2018.
CC PF   23-MAY-2018; 2018US-00986961.
PR   23-MAY-2017; 2017WO-CN085576.
PR   28-NOV-2017; 2017WO-CN113335.
CC PA   (NOVO ) NOVO NORDISK AS.
CC PI   Gao X,  Zhang X,  Guan H,  Thoegersen H,  Sass-Oerum K,  Iversen LF;
CC PI   Noergaard P,  Joergensen SB,  Hansen KT,  Wang Y,  Frieboes KWC;
CC PI   Wieczorek B;
CC PS   Example 9; SEQ ID NO 316; 259pp; English.
SQ   Sequence 140 AA;

  Query Match             58.3%;  Score 716;  DB 27;  Length 140;
  Best Local Similarity   90.7%;  
  Matches  127;  Conservative    4;  Mismatches    9;  Indels    0;  Gaps    0;

Qy         84 GAQPGAQPGAQPGAQPGAQPGAQPGAQPARQGDHCPLGPGRCCRLHTVRASLEDLGWADW 143
              | ||  ||| ||| ||| ||| ||| |||| |||||||||||||||||||||||||||||
Db          1 GEQPCEQPGEQPGEQPGEQPGEQPGEQPARNGDHCPLGPGRCCRLHTVRASLEDLGWADW 60

Qy        144 VLSPREVQVTMCIGACPSQFRAANLHAQIKTSLHRLRPDTVPAPCCVPASYNPMVLIQRT 203
              ||||||||||||||||||||||||:|||||||||||:|||||||||||||||||||||:|
Db         61 VLSPREVQVTMCIGACPSQFRAANMHAQIKTSLHRLKPDTVPAPCCVPASYNPMVLIQKT 120

Qy        204 DTGVSLQTYDDLLARDCHCI 223
              ||||||||||||||:|||||
Db        121 DTGVSLQTYDDLLAKDCHCI 140

This same group also discloses human MIC-1 protein with N-terminal extensions sharing about 58% sequence identity with instant SEQ ID NOs: 378, 379 and 381, among others. Nevertheless Gao et al. do not teach or suggest fusion with GLP-1. Although claims 116, 133 and 135 are broader in scope with respect to the GLP-1 

Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649